IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DHAQUE JONES,                             : No. 5 WM 2021
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ALLEGHENY COUNTY COURT OF                 :
COMMON PLEAS,                             :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2021, the Petition for Writ of Mandamus is

DENIED.